DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species II (claims 1-7, 9, and 11-15) in the reply filed on 12/23/21 is acknowledged.  The traversal is on the ground(s) that search and examination could be made without undue burden.  This is not found persuasive because applicant did not submit evidence of record showing groups to be obvious variants.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The requirement is still deemed proper and is therefore made FINAL.
Claims 8 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/23/21.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “mobile computing device” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mobile computing device” in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1,
	Claim 1 defines “An apparatus” comprising: an image sensor disposed on a mobile computing device; and a controller in communication with the image sensor, which is indefinite because the structure of the “apparatus” is unclear.  In the Response the controller is disposed within the laundry washing machine; it is therefore unclear if the laundry washing machine is a positively recited feature of the apparatus defined by claim 1.  This rejection can be avoided, for example, by an amendment to the preamble instead reciting “A system comprising”, and in all subsequent dependent claims.
Regarding claim 2,
Line 1 recites the limitation “The laundry washing machine of claim 1,”.  There is insufficient antecedent basis for this limitation in the claim.  Rather, the preamble of claim 1 recites “An apparatus comprising”.
Regarding claim 3,
Lines 1-2 recite “wherein the controller is further configured to recommend use of a stain removal tool to a user in response to detecting the stain” which renders the claim indefinite because it is unclear what structure is required to make said recommendation to use a stain removal tool (“e.g. via a notification to a user via a user interface of the laundry washing machine or the mobile computing device” [¶0053]).  The scope of the claim is unascertainable and therefore indefinite.
Regarding claim 5,
Line 2 recites the limitation “the color detection sensor”.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, this is interpreted as “the image sensor” established in claim 1.
Regarding claim 14,
Lines 1-2 recite “further comprising recommending, by the controller, use of a stain removal tool based on the one or more characteristics detected” which renders the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 11 recites the steps of “receiving, in a controller, one or more images of one or more items to be washed by the laundry washing machine and captured by an image sensor disposed on a mobile computing device”, “processing the one or more images with the controller to determine color composition data from the one or more images”, and “configuring one or more parameters for a wash cycle of the laundry washing machine based upon the color composition data” which fall into the “mental process” group of abstract ideas.  Said method steps of claim 11 merely claim data manipulation and there are no active steps claimed, which does not constitute patent eligible subject matter.  These steps appear to be abstract ideas as they encompass mere mental steps that can be done with a computer.  This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a 

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-7, 9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 9,453,299 to Park et al. (hereafter “Park”) in view of US Pat. 9,412,038 to Koven et al. (hereafter “Koven”).
Regarding claim 1,
Park discloses an apparatus comprising: 
an image sensor (“image recognition function”, camera 86) disposed on a mobile computing device (M) and configured to capture one or more images of one or more items to be washed by a laundry washing machine (W) [Fig. 21-22; col. 12, lines 29-47]; and 

Park teaches that the controller (SVC) in communication with the image sensor is configured to process the one or more images of the one or more items and extract state information such as contamination state or material feature of the laundry [col. 12, line 48 – col. 13, line 3], but does not explicitly teach that the controller is configured to determine color composition data.  However, Koven similarly discloses an apparatus comprising: an image sensor (204) disposed on a mobile computing device (202) and configured to capture one or more images of one or more items to be washed by a laundry washing machine [Fig. 2; col. 7, lines 12-26]; and a controller (determining system 800) in communication with the image sensor and configured to process the one or more images to determine color composition data (816) from the one or more images of the one or more items [Fig. 2; col. 15, lines 37-63].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to configure the controller of Park to determine color composition data from the one or more images of the one or more items, as taught by Koven, in order to predictably configure one or more parameters for a wash cycle of the laundry washing machine [Koven: col. 4, lines 50-62].
Regarding claim 2,
apparatus of claim 1, wherein the controller is further configured to detect a stain on an item among the one or more items from the one or more images [Koven: col. 11, lines 41-62; Park: controller detects “contamination state” of laundry, col 12, lines 64-67].  
Regarding claim 3,
Park in view of Koven discloses the apparatus of claim 2, wherein the controller is further configured to recommend use of a stain removal tool (304, “increase the water temperature” or 404, “add product X to your next wash”) to a user in response to detecting the stain [Koven: Fig. 3-4; col. 12, lines 3-24].  
Regarding claim 4,
Park in view of Koven discloses the apparatus of claim 2, wherein the controller is configured to configure one or more parameters for the wash cycle in response to detecting the stain [Park: col. 12, line 64 – col. 13, line 11; col. 11, lines 14-19].  
Regarding claim 5,
Park in view of Koven discloses the apparatus of claim 2, wherein the controller is configured to identify one or more characteristics of the stain sensed by the image sensor and configure the one or more parameters for the wash cycle in response to the one or more characteristics identified [Park: controller detects “contamination state” of laundry to set parameters of wash cycle, col. 12, line 64 – col. 13, line 11].  
Regarding claim 6,

Regarding claim 7,
Park in view of Koven discloses the apparatus of claim 1, wherein the one or more parameters include a wash or rinse temperature, a wash or rinse water amount, an agitation duration, an agitation stroke, a soak duration, a spin speed, a spin duration, a cycle time, or a number of phase repeats [Park: col. 11, lines 14-19].  
Regarding claim 9,
Park in view of Koven discloses the apparatus of claim 1, wherein Park teaches an embodiment wherein the controller (SVC) is a server external to the laundry washing machine; Park does not expressly teach that the controller is disposed within the laundry washing machine.  However, Koven similarly discloses an apparatus comprising: an image sensor (204) disposed on a mobile computing device (202) and configured to capture one or more images of one or more items to be washed by a laundry washing machine [Fig. 2; col. 7, lines 12-26]; and a controller (determining system 800) in communication with the image sensor and configured to process the one or more images to determine color composition data (816) from the one or more images of the one or more items [Fig. 2; col. 15, lines 37-63], wherein the controller (determining system 800) comprises a computer readable storage medium that “may be located in any suitable location”, for example “in a user device, a database, a mobile device, a server, other locations, or combinations thereof” [col. 6, lines 44-49].  Therefore it would have been obvious to one having ordinary skill in the art at the time 
Regarding claim 11,
Park discloses a method of operating a laundry washing machine, the method comprising: 
receiving, in a controller (SVC), one or more images of one or more items to be washed by the laundry washing machine and captured by an image sensor (“image recognition function”, camera 86) disposed on a mobile computing device (M) [Fig. 21-22; col. 12, lines 29-47]; 
processing the one or more images with the controller to determine data from the one or more images [Fig. 5; col. 12, line 48 – col. 13, line 3]; and 
configuring one or more parameters for a wash cycle of the laundry washing machine based upon the data [col. 16, lines 27-67].
Park teaches that the controller (SVC) in communication with the image sensor is configured to process the one or more images of the one or more items and extract state information such as contamination state or material feature of the laundry [col. 12, line 48 – col. 13, line 3], but does not explicitly teach that the controller is configured to determine color composition data.  However, Koven similarly discloses an apparatus comprising: an image sensor (204) disposed on a mobile computing device (202) and configured to capture one or more images of one or more items to be washed by a laundry washing machine [Fig. 2; col. 7, lines 12-26]; and a controller (determining 
Regarding claim 12,
Park in view of Koven discloses the method of claim 11, further comprising processing the one or more images with the controller to detect a stain on the one or more items to be washed by the laundry washing machine from the one or more images [Koven: col. 11, lines 41-62; Park: controller detects “contamination state” of laundry, col 12, lines 64-67].  
Regarding claim 13,
Park in view of Koven discloses the method of claim 12, further comprising identifying with the controller one or more characteristics of the stain detected [Park: col. 12, line 64 – col. 13, line 11].
Regarding claim 14,
Park in view of Koven discloses the method of claim 12, further comprising recommending, by the controller, use of a stain removal tool (304, “increase the water temperature” or 404, “add product X to your next wash”) based on the one or more characteristics detected [Koven: Fig. 3-4; col. 12, lines 3-24].  
Regarding claim 15,
Park in view of Koven discloses the method of claim 12, further comprising configuring one or more parameters for the wash cycle in response to detecting the stain [Park: col. 12, line 64 – col. 13, line 11; col. 11, lines 14-19].  

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711